DETAILED ACTION

The instant application having application No 17/200144 filed on 03/12/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) nonstatutory double patenting rejection resolve.
Claim 6 would be allowable if (i) nonstatutory double patenting rejection resolve.
Claim 13 would be allowable if (i) nonstatutory double patenting rejection resolve.
Claim 19 would be allowable if (i) nonstatutory double patenting rejection resolve.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 58-60, 62-68, 72-76, and 78-79 of Application No. 16318242 (Patent Application No 11096114).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on plurality of evenly distributed paging occasions in the SI modification period and vice versa.
For claim 1, Patent Application discloses a wireless device, comprising: radio circuitry; and processing circuitry operatively coupled to the radio circuitry and configured to: obtain an indication of a subset of a plurality of paging occasions in a system information (SI) modification period that the wireless device is configured to monitor for SI updates, wherein responsive to an upcoming update of SI a base station is configured to transmit a notification on each of the plurality of paging occasions in the Sl modification period; and monitor the subset of the plurality of paging occasions for notifications of upcoming SI updates, wherein the subset of the plurality of paging occasions in the SI modification period is one of a last paging occasion in the SI modification period; and a plurality of evenly distributed paging occasions in the SI modification period(See Claim 53).
For claim 2, Patent Application discloses the processing circuitry is configured to receive the indication from the base station, using the radio circuitry (See Claim 53).
For claim 3, Patent Application discloses the processing circuitry is configured to determine the indication based on category or capability information associated with the wireless device (See Claim 54).
For claim 4, Patent Application discloses the processing circuitry is configured to communicate with the base station, via the radio circuitry, using a contiguous subset of physical resources on a first bandwidth part (See Claim 59).
For claim 5, Patent Application discloses the processing circuitry is configured to monitor the subset of the plurality of paging occasions using an initial bandwidth part, differing from the first bandwidth part (See Claim 59).
For claim 6, Patent Application discloses a wireless device, comprising: radio circuitry; and processing circuitry operatively coupled to the radio circuitry and configured to receive an indication of an upcoming system information (SI) update from a base station, using the radio circuitry, wherein the indication is received on physical resources within a bandwidth part of a first carrier; and responsive to receiving the indication, monitoring physical resources outside of the bandwidth part to receive the updated SI(See Claim 58).
For claim 7, Patent Application discloses the indication comprises any one of the following: a paging message received on a dedicated paging channel within the bandwidth part; a message received on a physical downlink control channel (PDCCH) within the bandwidth part; and dedicated RRC signaling (See Claim 59).
For claim 8, Patent Application discloses the indication comprises information relating to one or more of: which system information blocks are to be updated and/or new value tags associated with system information blocks which are to be updated (See Claim 60).
For claim 9, Patent Application discloses the physical resources outside of the bandwidth part comprise an initial bandwidth part (See Claim 62).
For claim 10, Patent Application discloses the indication comprises: information relating to a time period during which a message relating to the updated system information will be transmitted on physical resources outside of the bandwidth part (See Claim 63).
For claim 11, Patent Application discloses the indication comprises: information relating to frequency resources to be used to transmit the message relating to the updated system information (See Claim 64).
For claim 12, Patent Application discloses the indication comprises: a scheduling allocation for an SI message, wherein the scheduling allocation is received using a physical downlink control channel within the bandwidth part (See Claim 64).
For claim 13, Patent Application discloses a  base station, comprising: radio circuitry; and processing circuitry operatively coupled to the radio circuitry and configured to responsive to an upcoming update of system information (Sl), transmit a notification indicating the upcoming update of SI on each of a plurality of paging occasions within a SI modification period; obtain an indication of a subset of the plurality of paging occasions in the Sl modification period the wireless device is configured to monitor, wherein the subset of the plurality of paging occasions in the SI modification period includes one of (a) a last paging occasion in the SI modification period and (b) a plurality of evenly distributed paging occasions in the SI modification period; and refrain from scheduling transmissions to the wireless device within the bandwidth part during the subset of paging occasions(See Claim 65).
For claim 14, Patent Application discloses the processing circuitry is configured to receive the indication of the subset of the plurality of paging occasions from the wireless device, via the radio circuitry (See Claim 65).
For claim 15, Patent Application discloses the processing circuitry is configured to obtain the indication by determining the subset of the plurality of paging occasions based on category or capability information associated with the wireless device (See Claim 67).
For claim 16, Patent Application discloses transmitting the indication of the subset of the plurality of paging occasions to the wireless device (See Claim 68).
For claim 17, Patent Application discloses the processing circuitry is configured to communicate with the wireless device, via the radio circuitry, using a contiguous subset of physical resources on a first bandwidth part (See Claim 64).
For claim 18, Patent Application discloses the processing circuitry is configured to transmit the notification indicating the upcoming update of SI on each of the plurality of paging occasions within the SI modification period in an initial bandwidth part, differing from the first bandwidth part (See Claim 73).
For claim 19, Patent Application discloses  a base station, comprising: radio circuitry; and processing circuitry operatively coupled to the radio circuitry and configured to: transmit an indication of an upcoming system information (SI) update to a wireless device, wherein the indication is transmitted on physical resources within a first bandwidth part of a first carrier; and transmit the updated SI using physical resources outside of the first bandwidth part (See Claim 58).
For claim 20, Patent Application discloses the indication comprises one of the following: a paging message transmitted on a dedicated paging channel within the bandwidth part; or a message transmitted on a physical downlink control channel (PDCCH) within the bandwidth part (See Claim 59).
For claim 21, Patent Application discloses the indication is transmitted to a plurality of wireless devices communicating with the base station using the bandwidth part and wherein the indication is transmitted during a time period during which the base station is aware that one or more of the plurality of wireless devices is monitoring the bandwidth part (See Claim 62).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Tie et al. (US 20190174529, Jun. 6, 2019) teaches Multicast-Based wireless communication method, Terminal Device, and Base Station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464